United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-2799
                                 ___________

Dennis McLin,                            *
                                         *
              Appellant,                 *
                                         *
       v.                                *
                                         *
Board of Police Commissioners,           *
St. Louis Metropolitan Police            *
Department, of the City of St. Louis,    *
MO; Wayman F. Smith, III; Jeff S.        *
Jamieson; Edward Roth; Leslie Bond, * Appeal from the United States
Sr.; Clarence Harmon; Paul M.            * District Court for the
Nocchiero, individually and in their     * Eastern District of Missouri.
capacities as members of the Board       *
of Police Commissioners, City of         *      [UNPUBLISHED]
St. Louis, MO; Charles Mischeaux;        *
Anne-Marie Clark; Matthew Padberg; *
Robert Harr, individually and in their   *
capacities as former members of the      *
Board of Police Commissioners, the       *
City of St. Louis, MO; Ronald            *
Henderson, individually and in his       *
capacity as Chief of St. Louis           *
Metropolitan Police Department,          *
                                         *
              Appellees.                 *
                                    ___________

                           Submitted: April 10, 2001
                               Filed: May 29, 2001
                                ___________
Before BOWMAN and FAGG, Circuit Judges, and PIERSOL,1 District Judge.
                           ___________

PER CURIAM.

       Dennis McLin, a St. Louis police officer, brought this 42 U.S.C. § 1983 action
against the Board of Police Commissioners, claiming the Board violated his free-speech
rights under the First Amendment by suspending him for fifteen days without pay. The
discipline was imposed as a result of some of McLin's comments during a workshop
on police brutality and racism. His comments, made publicly and reported in the press,
included a statement that in St. Louis, many "Billy Bob, tobacco chewing white police
officers" are recruited from "Boondocks, Missouri" and lack diversity and racial
sensitivity. They also included a statement that "Often abusive officers were sissies in
high school and grade school. But when they put on that uniform they are the man they
never were before."

        The District Court2 granted summary judgment in favor of the Board. The court
applied the familiar framework established by Connick v. Meyers, 461 U.S. 138
(1983), and Pickering v. Board of Education, 391 U.S. 563 (1968). First, the court
determined that McLin's above-quoted comments went beyond any matter of public
concern, because they amounted to personal attacks on fellow officers. Thus, in the
court's view they were not protected speech. In the alternative, the court assumed that
the comments in question were protected speech and applied the Pickering balancing
test, concluding that McLin's interest in making these comments did not outweigh the
Board's interest in promoting the harmonious and efficient operation of the police
department by disciplining McLin for making the comments. McLin appeals.

      1
        The Honorable Lawrence L. Piersol, Chief Judge, United States District Court
for the District of South Dakota, sitting by designation.
      2
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
                                          -2-
       For reversal, McLin attacks both aspects of the District Court's ruling. Assuming
for purposes of analysis that McLin's comments were protected speech, we reject his
argument that the court erred in its application of the Pickering balancing test. Having
carefully reviewed this issue, we believe the District Court correctly held, after
thorough examination of the various Pickering factors, that the Pickering test tips in
favor of the Board. We are satisfied that no genuine issues of material fact exist to
preclude summary judgment on this ground and that the Board is entitled to judgment
as a matter of law. Accordingly, we affirm. See 8th Cir. R. 47B.

PIERSOL, District Judge, concurring.

      I concur with the majority that the Pickering test tips in favor of the Board, but
I write separately to address the District Court’s error in holding that McLin’s
comments were not protected speech on a matter of public concern.

       If an employee’s speech cannot be characterized as constituting speech on a
matter of public concern, that is, a matter of political, social, or other concern to the
community, federal courts need not even consider the reasons for discipline or
discharge of the employee. Connick v. Myers, 461 U.S. 138, 146-147, 103 S. Ct.
1684, 1690, 75 L. Ed. 2d 708 (1983). “Whether an employee’s speech addresses a
matter of public concern must be determined by the content, form, and context of a
given statement, as revealed by the whole record.” Id., 461 U.S. at 147-148, 103 S.
Ct. at 1690. A review of the whole record in this case reveals that McLin’s comments
addressing police brutality and racial discrimination were in content, form and context
a matter of public concern.

       Assuming it is not related entirely to a private dispute between the plaintiff and
defendant, racism in a public agency is inherently a matter of public concern. See
Connick, 461 U.S. at 148 n. 8, 103 S. Ct. at 1691 n. 8 (noting that racial discrimination
is a matter inherently of public concern). The content of McLin’s speech was of public
concern because it was a protest against police abuse and racism.
      The context of McLin’s comments also reinforces the conclusion that his speech
addressed a matter of public interest and concern. McLin’s remarks were made in the
context of a workshop on police brutality and racism sponsored by the National Black
Police Association, of which McLin was the Midwest Regional President. The
workshop, held at the AfroCentric Bookstore in St. Louis, was free and open to the
public. Approximately 40 people attended, including a representative of the press.
McLin was a speaker at the workshop and some of his comments were reported by the
St. Louis American newspaper.

       The form of a few of McLin’s remarks may have been offensive to some
individuals, but this Court has emphasized that the offensiveness of a statement is
irrelevant to the issue whether a matter is of public concern. See Casey v. City of
Cabool, 12 F.3d 799, 803 (8th Cir. 1993); see also Rankin v. McPherson, 483 U.S.
378, 387, 107 S. Ct. 2891, 97 L. Ed. 2d 315 (1987) (“The inappropriate or
controversial character of a statement is irrelevant to the question whether it deals with
a matter of public concern.”).

       In Rankin, supra, an employee of the police department remarked, after hearing
that President Reagan was shot, “If they go for him again, I hope they get him.” 483
U.S. at 380, 107 S.Ct. at 2894. The Supreme Court held that this disconcerting
statement addressed a matter of public concern. Id., 483 U.S. at 388, 107 S. Ct. at
2899. The Court stated, “‘[D]ebate on public issues should be uninhibited, robust, and
wide-open, and ... may well include vehement, caustic, and sometimes unpleasantly
sharp attacks on government and public officials.’” Id.,483 U.S. at 387, 107 S. Ct. at
2898 (quoting New York Times Co. v. Sullivan, 376 U.S. 254, 270, 84 S. Ct. 710, 721,
11 L. Ed. 2d 686 (1964)). In Casey v. City of Cabool, supra, this Court compared the
plaintiff’s statements criticizing fire department policies, his remarks accusing the city
clerk of using city resources to repair her home, and his allegation that the mayor knew
about the city clerk’s activities but did nothing, with the statement made about the
president by the plaintiff in Rankin, and said, “Nothing that Casey is alleged to have

                                           -4-
said could be more disturbing than an expressed desire by a law enforcement employee
to see criminal violence inflicted on the president.” 12 F.3d at 803. The Court held
that Casey’s speech addressed matters of public concern. Id.

       Although some of McLin’s remarks may have been offensive to some people,
they were not as offensive as the statement that the Supreme Court found was protected
speech in Rankin. In addition, McLin’s statements addressed a serious social
problem–the link between racism and police brutality. For these reasons, I see no need
to assume that McLin’s comments addressed a matter of public concern. Since the
record clearly supports this conclusion, I would expressly hold that McLin’s comments
were protected speech.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -5-